DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 5/18/2022 is acknowledged. Claim 15 is amended.
Claims 1-20 are allowed for the same reason as stated in Office Action 4/19/2022. See Allowable subject matter below.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Jiang et al. (US 2014/0238488), Song et al. (US 2013/0319498) and Barnett et al. (US 2010/0170557).
Jiang et al. discloses a solar absorption section of solar cell panel (10, fig. 1) and at least one shape change element (28, fig. 1). Jiang et al. does not disclose the solar panel includes at lest one opaque solar cell surrounding a transparent solar cell, nor do they teach a cold mirror disposed beneath the second surface of the solar panel and oriented or positioned substantially parallel to the second surface of the solar panel.
Song et al. discloses a solar panel including opaque solar cells (22, fig. 5) surrounding transparent solar cells (21, fig. 5). Song et al. does not teach shape change element and the mirror as claimed.
Barnett et al. discloses a cold mirror (24, fig. 5) receiving the solar light that pass through solar cell (26, fig. 5), a portion of the light is transmitted to a target below (23, fig. 5) and a portion of the light is reflected to other solar cells (22, fig. 5). Barnett et al. does not disclose a shape change element, nor do they teach arranging the mirror in parallel to the solar cell panel.
None of the references discloses positioning the mirror in parallel to operate with the shape change element as claimed.
The lack of direct suggestion of such combination in the prior art coupled with expected low level of predictability in the field, as well as the fact that the modification would add significant functional structure with no clearly expected benefit, leads the Examiner to conclude that the combination of the references to meet the limitations of instant claims would not have been obvious to one having ordinary skill in the art. Based on the above described reasons, the claims are considered to be patentably distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726